DETAILED ACTION
	This is a final rejection in response to amendments filed 07/28/2022. Claims 1, 3-13 and 15-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Arguments filed 07/28/2022 have been entered. Applicant’s arguments regarding the prior art rejection have been considered but are not persuasive. Applicant argues that the prior art of Fink does not teach the transmitted audio data including voice communication from an occupant that regards an accident. However, Fink teaches (Col. 5 lines 7-59) transmitting data (including audio) acquired by a dash camera. Where the dash camera is mounted on or near the dashboard of the vehicle (i.e. near the occupants of the vehicle). It further describes that the footage may relate to “(i) car accidents, (ii) bogus accident scams, (iii) threatening behavior by assailants, (iv) interactions with police, and/or (v) operation and surroundings of the vehicle in general” where at least threatening behavior by assailants and interactions with police show that the dash cam would include voice communication regarding the accident. Therefore, it is considered obvious that the audio data acquired by the dash camera as taught by Fink would include voice communication regarding the accident.
	Applicant’s arguments regarding the 112 rejection have been considered but are not persuasive. Applicant argues that amending “indicating a criticality of” with “regarding” obviates the rejection. However, the feature of the limitation that is considered new matter is the communicated information comprising voice information derived from a voice communication received from an occupant of the equipped vehicle regarding the accident being responsive to determining that an accident not involving the equipped vehicle has occurred within the field of view of the at least one camera. As discussed below, the specification states in paragraph 13 “Also, the driver can talk over the vehicle telematics system or phone to the emergency contact or 911 operator to discuss the criticality of the accident”. At best, the originally filed application discloses a driver or passenger initiating voice communication manually should said driver or passenger desire to do so. Thus, the limitation is considered new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-13 and 15-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 12 and 16 recite the limitation "wherein said vehicular safety system, responsive to determining that an accident not involving the equipped vehicle...communicates information pertaining to the determined accident...wherein the communicated information comprises (i) voice information derived from a voice communication received from an occupant of the equipped vehicle regarding the accident". Said limitation was not disclosed in the original filing of the application and thus constitutes new matter. Although the original specification discloses "Also, the driver can talk over the vehicle telematics system or phone to the emergency contact or 911 operator" in paragraph [0013], said disclosure does not teach wherein said talk is (i) performed by the vehicular safety system and (ii) is responsive to determining that an accident not involving the equipped vehicle has occurred within the field of view of the at least one camera. At best, the originally filed application discloses a driver or passenger initiating voice communication manually should said driver or passenger desire to do so. Therefore, claims 1, 12 and 16 and their dependent claims are rejected under 35 USC 112(a) for new matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 & 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 20180139415) in view of Sabeti (US 20150175072) and Fink (US 9979924).
Regarding claim 1, Newman teaches a vehicular safety system (Fig. 1), said vehicular safety system comprising 
a control disposed at the equipped vehicle and comprising a processor that processes image data captured by said ([0030]-[0031] discusses vehicle computer 300 as being communicatively linked to the plurality of sensors including high definition cameras and facilitating communication with the sensors using a processor);
wherein said vehicular safety system, responsive to processing of image data captured by at least one camera selected from the group consisting of ([0018] discusses the vehicle computer collecting data about the environment surrounding the vehicle and determining the existence of hazards where [0030] describes the data being collected using sensors including one or more high definition cameras and the Fig. 5 shows the sensors monitoring a 360 range around the vehicle and where [0039] describes examples of high-priority hazards including car accidents where the hazards are described being in the environment surrounding the vehicle which is being interpreted as accidents not including the vehicle); and 
wherein said vehicular safety system, responsive to determining that an accident not involving the equipped vehicle has occurred within the field of view of the at least one camera, communicates information pertaining to the determined accident to emergency personnel, and wherein the communicated information comprises ([0039] “If a high priority hazard is identified, the occupants of the vehicle are alerted (445) via the user interface 230 and a record is generated (450). The record includes the time, date, and geo-location data obtained by the geolocation system 240. In addition, the record also contains the data from the sensors 150 that result in the determination of the hazard. This information is stored (455) in the storage 320 and is transmitted (460) to emergency service providers 130 using the real time communication channel 105. Examples of high priority hazards include car accidents, fires, fallen trees, and impassible roads” where the data from the sensors is interpreted as image data as [0020] describes the sensors as including cameras). 
However, Newman is silent with respect to the configuration of the at least one camera and the voice information derived from a voice communication received from an occupant of the equipped vehicle regarding the accident. 
Sabeti teaches a driver-side camera disposed at a driver side door of a vehicle equipped with said vehicular safety system and a passenger-side camera disposed at a passenger side door of the equipped vehicle ([0021] "sidewardly/rearwardly facing camera 14c, 14d at respective sides of the vehicle" with Fig. 1 showing a camera on the driver-side 14c and a camera on the passenger-side 14d); 
wherein said driver-side camera and said passenger-side camera have respective fields of view exterior the equipped vehicle ([0049] discusses the cameras detecting objects in the field of view of the one or more cameras), and wherein said driver-side camera captures image data and said passenger-side camera captures image data ([0021] “processor 18 that is operable to process image data captured by the cameras”);
a control disposed at the equipped vehicle ([0021] a control or electronic control unit or processor 18) and comprising a processor that processes image data captured by said driver-side camera and image data captured by said passenger-side camera ([0021] processor 18 that is operable to process image data captured by the cameras);
Newman teaches a system using at least one camera attached to vehicles to determine accidents within the environment of the vehicle but is silent with respect to the configuration of the at least one camera. Sabeti discloses a vehicular safety system processing image data captured by at least one camera selected from the group consisting of the driver-side camera and the passenger-side camera. It would have been obvious to one of ordinary skill in the art to provide Newman with Sabeti in order to substitute Sabeti's well-known camera configuration for the silent configuration disclosed in Newman. Said provision utilizes each respective teaching in a conventional manner such that no unexpected results are produced and no undue experimentation is required.
Newman modified by Sabeti does not explicitly teach voice information derived from a voice communication received from an occupant of the equipped vehicle regarding the accident.
	Fink teaches voice information derived from a voice communication received from an occupant of the equipped vehicle regarding the accident (Col. 3 lines 25-48 discuss initiating transfer of audio data to an external device in response to a determination that an emergency call needs to be made where the determination can be made based on the audio data where Col. 5 lines 44-59 further describe the audio being recorded using a dash cam which gives examples of situations in which data would be including footage relating to car accidents where it is interpreted that a dashcam audio would include voice communication from occupants within the vehicle).
Newman modified by Sabeti teaches a system where data is recorded and sent to emergency services when an accident is detected in the environment of the vehicle. Fink teaches recording video and audio data and transmitting it to emergency services when an accident is detected. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of modified Newman and further modify it to include sending audio data of Fink as sending more data to emergency services would allow for emergency services to have more information regarding an accident allowing for emergency services to send appropriate resources to the scene of an accident.

Regarding claim 3, Newman teaches wherein the location information comprises GPS data ([0039] discusses storing and transmitting geo-location data obtained by the geo-locating system with [0029] stating “The geo locating system 240 is able to determine the location of the vehicle 110 based on a locating standard such as the Global Positioning System (GPS) or Galileo.”).

Regarding claim 4, Newman teaches wherein the communicated information includes image information derived from image data captured by the driver-side camera ([0039] “In addition, the record also contains the data from the sensors 150 that result in the determination of the hazard. This information is stored (455) in the storage 320 and is transmitted (460) to emergency service providers 130 using the real time communication channel 105” where the data from the sensors is interpreted as image data as [0020] describes the sensors as including cameras). 
However, Newman is silent with respect to the configuration of the at least one camera. Sabeti teaches a driver-side camera disposed at a driver side door of a vehicle equipped with said vehicular safety system ([0021] "sidewardly/rearwardly facing camera 14c, 14d at respective sides of the vehicle" with Fig. 1 showing a camera on the driver-side 14c and a camera on the passenger-side 14d); 
Newman teaches a system using at least one camera attached to vehicles to determine accidents within the environment of the vehicle but is silent with respect to the configuration of the at least one camera. Sabeti discloses a vehicular safety system processing image data captured by at least one camera selected from the group consisting of the driver-side camera and the passenger-side camera. It would have been obvious to one of ordinary skill in the art to provide Newman with Sabeti in order to substitute Sabeti's well-known camera configuration for the silent configuration disclosed in Newman. Said provision utilizes each respective teaching in a conventional manner such that no unexpected results are produced and no undue experimentation is required.

Regarding claim 12, Newman teaches a vehicular safety system (Fig. 1), said vehicular safety system comprising: 
a control disposed at the equipped vehicle and comprising a processor that processes image data captured by said ([0030]-[0031] discusses vehicle computer 300 as being communicatively linked to the plurality of sensors including high definition cameras and facilitating communication with the sensors using a processor);
wherein said vehicular safety system, responsive to processing of image data captured by said ([0018] discusses the vehicle computer collecting data about the environment surrounding the vehicle and determining the existence of hazards where [0030] describes the data being collected using sensors including one or more high definition cameras and the Fig. 5 shows the sensors monitoring a 360 range around the vehicle and where [0039] describes examples of high-priority hazards including car accidents where the hazards are described being in the environment surrounding the vehicle which is being interpreted as accidents not including the vehicle); and 
wherein said vehicular safety system, responsive to determining that an accident not involving the equipped vehicle has occurred within the field of view of the at least one camera, communicates information pertaining to the determined accident to emergency personnel, and wherein the communicated information comprises ([0039] “If a high priority hazard is identified, the occupants of the vehicle are alerted (445) via the user interface 230 and a record is generated (450). The record includes the time, date, and geo-location data obtained by the geolocation system 240. In addition, the record also contains the data from the sensors 150 that result in the determination of the hazard. This information is stored (455) in the storage 320 and is transmitted (460) to emergency service providers 130 using the real time communication channel 105. Examples of high priority hazards include car accidents, fires, fallen trees, and impassible roads” where the data from the sensors is interpreted as image data as [0020] describes the sensors as including cameras). 
However, Newman is silent with respect to the configuration of the at least one camera and the voice information derived from a voice communication received from an occupant of the equipped vehicle regarding the accident. 
Sabeti teaches a driver-side camera disposed at a driver side door of a vehicle equipped with said vehicular safety system and a passenger-side camera disposed at a passenger side door of the equipped vehicle ([0021] "sidewardly/rearwardly facing camera 14c, 14d at respective sides of the vehicle" with Fig. 1 showing a camera on the driver-side 14c and a camera on the passenger-side 14d); 
wherein said driver-side camera and said passenger-side camera have respective fields of view exterior the equipped vehicle ([0049] discusses the cameras detecting objects in the field of view of the one or more cameras), and wherein said driver-side camera captures image data and said passenger-side camera captures image data ([0021] “processor 18 that is operable to process image data captured by the cameras”);
a control disposed at the equipped vehicle ([0021] a control or electronic control unit or processor 18) and comprising a processor that processes image data captured by said driver-side camera and image data captured by said passenger-side camera ([0021] processor 18 that is operable to process image data captured by the cameras);
Newman teaches a system using at least one camera attached to vehicles to determine accidents within the environment of the vehicle but is silent with respect to the configuration of the at least one camera. Sabeti discloses a vehicular safety system processing image data captured by at least one camera selected from the group consisting of the driver-side camera and the passenger-side camera. It would have been obvious to one of ordinary skill in the art to provide Newman with Sabeti in order to substitute Sabeti's well-known camera configuration for the silent configuration disclosed in Newman. Said provision utilizes each respective teaching in a conventional manner such that no unexpected results are produced and no undue experimentation is required.
Newman modified by Sabeti does not explicitly teach voice information derived from a voice communication received from an occupant of the equipped vehicle regarding the accident.
Fink teaches voice information derived from a voice communication received from an occupant of the equipped vehicle regarding the accident (Col. 3 lines 25-48 discuss initiating transfer of audio data to an external device in response to a determination that an emergency call needs to be made where the determination can be made based on the audio data where Col. 5 lines 44-59 further describe the audio being recorded using a dash cam which gives examples of situations in which data would be including footage relating to car accidents where it is interpreted that a dashcam audio would include voice communication from occupants within the vehicle).
Newman modified by Sabeti teaches a system where data is recorded and sent to emergency services when an accident is detected in the environment of the vehicle. Fink teaches recording video and audio data and transmitting it to emergency services when an accident is detected. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of modified Newman and further modify it to include sending audio data of Fink as sending more data to emergency services would allow for emergency services to have more information regarding an accident allowing for emergency services to send appropriate resources to the scene of an accident.

Regarding claim 13, Newman teaches wherein the location information comprises GPS data ([0039] discusses storing and transmitting geo-location data obtained by the geo-locating system with [0029] stating “The geo locating system 240 is able to determine the location of the vehicle 110 based on a locating standard such as the Global Positioning System (GPS) or Galileo.”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Sabeti and Fink and further in view of Rajakondala (US 20190043359) and Altinger (US 20180151072).
Regarding claim 5, modified Newman teaches a vehicle safety system as discussed above. It does not explicitly teach wherein said control receives a communication responsive to capture of image data by a plurality of cameras disposed at a parking lot that the equipped vehicle is at, and wherein said control, responsive to the communication, determines if another vehicle is approaching an intersection in the parking lot and may collide with the equipped vehicle.
Rajakondala teaches wherein said control receives a communication responsive to capture of image data by a plurality of cameras disposed at a parking lot that the equipped vehicle is at ([0018] "V2I systems may be equipped with additional sensors such as…cameras" with [0022] discussing a communication interface between infrastructure that is equipped with the safety node and vehicles that are equipped with the safety node)
and wherein said control, responsive to the communication, determines if another vehicle is approaching an intersection in the parking lot and may collide with the equipped vehicle ([0024] gives an example of safety node operation “the traffic light node 108 can provide each vehicle 112a, 112b with information as to movement by the other vehicle. The traffic light node 108 tracks the movement of both vehicles 112a, 112b and may broadcast a DSRC alert, for example, if the traffic light node 108 determines that the vehicle 112a is traveling so fast that it could run a red light at the intersection 104 and collide with the vehicle 112b”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle safety system of modified Newman and further modify it with the vehicle communication of Rajakondala as it would have been obvious to include more image sensors at various points along the drive path to increase the effective field of view in which collisions can be detected.
However, Rajakondala does not explicitly teach a plurality of cameras disposed at a parking lot. Altinger teaches a plurality of cameras disposed at a parking lot ([0038] discusses the use of a plurality of surveillance cameras within a parking garage and [0039] discusses the surveillance cameras being connected to a central control device that communicates to vehicles).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle safety system of modified Newman modified with Rajakondala and further modify it with the parking lot camera communication of Altinger as cameras are frequently already installed in parking environments and such parking environments often have visual obstacles that lie outside of the detection range of an autonomous vehicle [0011].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Sabeti, Fink, Rajakondala and Altinger and further in view of Lefevre (US 20160185347).
Regarding claim 6, modified Newman teaches a vehicle safety system as discussed above. It does not explicitly teach wherein, responsive to determination that the other vehicle is approaching the intersection in the parking lot and may collide with the equipped vehicle, said control controls a braking system of the equipped vehicle to slow or stop the equipped vehicle to avoid collision with the other vehicle.
Lefevre teaches wherein, responsive to determination that the other vehicle is approaching the intersection in the parking lot and may collide with the equipped vehicle, said control controls a braking system of the equipped vehicle to slow or stop the equipped vehicle to avoid collision with the other vehicle ([0050] discussing an example embodiment where two vehicles are approaching an intersection with [0055] "By way of example, if the probability of collision calculated for the first vehicle is high, but if the speed of said vehicle remains constant as it approaches the intersection, an advanced driver assistance system may actuate the brake pedal automatically in order to bring the vehicle to a halt, or to reduce its speed considerably").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle safety system of modified Newman and further modify it with the vehicle communication of Lefevre as it would have been obvious to include a braking system control once a potential collision was determined as it would create a safety redundancy in case the driver did not respond to a haptic alert.
Claims 7-10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Sabeti and Fink and further in view of Rajakondala.
Regarding claim 7, modified Newman teaches a vehicle safety system as discussed above but does not explicitly teach wherein said control receives a communication responsive to capture of image data by a plurality of cameras disposed at an intersection that the equipped vehicle is approaching, and wherein said control, responsive to the communication, determines if another vehicle is approaching the intersection and may collide with the equipped vehicle.
Rajakondala teaches wherein said control receives a communication responsive to capture of image data by a plurality of cameras disposed at an intersection that the equipped vehicle is approaching ([0018] "V2I systems may be equipped with additional sensors such as…cameras" [0020] the sensor-equipped node 20 may be provided in or on traffic signals  [0022] vehicles 112a and 112b equipped with safety nodes 114a and 114b and are moving toward traffic light), and wherein said control, responsive to the communication, determines if another vehicle is approaching the intersection and may collide with the equipped vehicle ([0024] the traffic light node 108 can provide each vehicle 112a, 112b with information as to movement by the other vehicle. The traffic light node 108 tracks the movement of both vehicles 112a, 112b and may broadcast a DSRC alert, for example, if the traffic light node 108 determines that the vehicle 112a is traveling so fast that it could run a red light at the intersection 104 and collide with the vehicle 112b.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle safety system of modified Newman and modify it with the vehicle communication of Rajakondala as it would have been obvious to include more image sensors at various points along the drive path to increase the effective field of view in which collisions can be detected to reduce more possible collisions.

Regarding claim 8, modified Newman teaches a vehicle safety system as discussed above, but does not explicitly teach wherein the cameras are disposed at traffic signals at the intersection.
Rajakondala teaches wherein the cameras are disposed at traffic signals at the intersection ([0020] "The sensor-equipped node 20 may be provided as a stationary node, e.g., in or on traffic signals, signs…").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle safety system of modified Newman and modify it with the vehicle communication of Rajakondala as it would have been obvious to include more image sensors at various points along the drive path to increase the effective field of view in which collisions can be detected.

Regarding claim 9, modified Newman teaches a vehicle safety system as discussed above, but does not explicitly teach wherein the cameras are disposed at stop signs at the intersection.
Rajakondala teaches wherein the cameras are disposed at stop signs at the intersection ([0020] "The sensor-equipped node 20 may be provided as a stationary node, e.g., in or on traffic signals, signs…" with stop signs being interpreted as a sign).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle safety system of modified Newman and modify it with the vehicle communication of Rajakondala as it would have been obvious to include more image sensors at various points along the drive path to increase the effective field of view in which collisions can be detected.

Regarding claim 10, modified Newman teaches a vehicle safety system as discussed above. Sabeti further teaches an alert responsive to the determination of a potential collision ([0023] discusses an alert warning the driver of a potential collision). Modified Newman does not explicitly teach wherein, responsive to determination that the other vehicle is approaching the intersection and may collide with the equipped vehicle, said control generates an alert to the driver of the equipped vehicle.
Rajakondala teaches wherein, responsive to determination that the other vehicle is approaching the intersection and may collide with the equipped vehicle, said control generates an alert to the driver of the equipped vehicle ([0022] "node 114a is capable of determining the trajectory of the vehicle 112b based on the messages broadcast by the traffic safety node 114b, the traffic safety node 114a of the vehicle 112a may alert the driver(s) of the vehicle(s) 112a and/or 112b, e.g., if the vehicles are approaching a possible collision.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle safety system of modified Newman and modify it with the vehicle communication of Rajakondala as it would have been obvious to include more image sensors at various points along the drive path to increase the effective field of view in which collisions can be detected.

Regarding claim 15, modified Newman teaches a vehicle safety system as discussed above. It does not explicitly teach wherein said control receives a communication responsive to capture of image data by a plurality of cameras disposed at an intersection that the equipped vehicle is approaching, and wherein said control, responsive to the communication, determines if another vehicle is approaching the intersection and may collide with the equipped vehicle. 
Rajakondala teaches wherein said control receives a communication responsive to capture of image data by a plurality of cameras disposed at an intersection that the equipped vehicle is approaching ([0018] "V2I systems may be equipped with additional sensors such as…cameras" [0020] the sensor-equipped node 20 may be provided in or on traffic signals  [0022] vehicles 112a and 112b equipped with safety nodes 114a and 114b and are moving toward traffic light), and wherein said control, responsive to the communication, determines if another vehicle is approaching the intersection and may collide with the equipped vehicle ([0024] the traffic light node 108 can provide each vehicle 112a, 112b with information as to movement by the other vehicle. The traffic light node 108 tracks the movement of both vehicles 112a, 112b and may broadcast a DSRC alert, for example, if the traffic light node 108 determines that the vehicle 112a is traveling so fast that it could run a red light at the intersection 104 and collide with the vehicle 112b.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle safety system of modified Newman and modify it with the vehicle communication of Rajakondala as it would have been obvious to include more image sensors at various points along the drive path to increase the effective field of view in which collisions can be detected.

Claims 11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Sabeti, Fink, and Rajakondala and further in view of Lefevre (US 20160185347).
Regarding claim 11, modified Newman teaches a vehicle safety system as discussed above. It does not explicitly teach wherein, responsive to determination that the other vehicle is approaching the intersection and may collide with the equipped vehicle, said control controls a braking system of the equipped vehicle to slow or stop the equipped vehicle to avoid collision with the other vehicle.
Lefevre teaches wherein, responsive to determination that the other vehicle is approaching the intersection and may collide with the equipped vehicle, said control controls a braking system of the equipped vehicle to slow or stop the equipped vehicle to avoid collision with the other vehicle ([0055] "By way of example, if the probability of collision calculated for the first vehicle is high, but if the speed of said vehicle remains constant as it approaches the intersection, an advanced driver assistance system may actuate the brake pedal automatically in order to bring the vehicle to a halt, or to reduce its speed considerably").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle safety system of modified Newman and further modify it with the vehicle communication of Lefevre as it would have been obvious to include a braking system control once a potential collision was determined as it would create a safety redundancy in case the driver did not respond to a haptic alert.

Regarding claim 16, Newman teaches a vehicular safety system (Fig. 1), said vehicular safety system comprising 
a control disposed at the equipped vehicle and comprising a processor that processes image data captured by said ([0030]-[0031] discusses vehicle computer 300 as being communicatively linked to the plurality of sensors including high definition cameras and facilitating communication with the sensors using a processor);
wherein said vehicular safety system, responsive to processing of image data captured by at least one camera selected from the group consisting of ([0018] discusses the vehicle computer collecting data about the environment surrounding the vehicle and determining the existence of hazards where [0030] describes the data being collected using sensors including one or more high definition cameras and the Fig. 5 shows the sensors monitoring a 360 range around the vehicle and where [0039] describes examples of high-priority hazards including car accidents where the hazards are described being in the environment surrounding the vehicle which is being interpreted as accidents not including the vehicle); and 
wherein said vehicular safety system, responsive to determining that an accident not involving the equipped vehicle has occurred within the field of view of the at least one camera, communicates information pertaining to the determined accident to emergency personnel, and wherein the communicated information comprises ([0039] “If a high priority hazard is identified, the occupants of the vehicle are alerted (445) via the user interface 230 and a record is generated (450). The record includes the time, date, and geo-location data obtained by the geolocation system 240. In addition, the record also contains the data from the sensors 150 that result in the determination of the hazard. This information is stored (455) in the storage 320 and is transmitted (460) to emergency service providers 130 using the real time communication channel 105. Examples of high priority hazards include car accidents, fires, fallen trees, and impassible roads” where the data from the sensors is interpreted as image data as [0020] describes the sensors as including cameras). 
However, Newman is silent with respect to the configuration of the at least one camera on the equipped vehicle, the voice information derived from a voice communication received from an occupant of the equipped vehicle regarding the accident and wherein said control receives a communication responsive to capture of image data by a plurality of cameras disposed at an intersection that the equipped vehicle is approaching, and wherein said control, responsive to the communication, determines if another vehicle is approaching the intersection and may collide with the equipped vehicle; wherein the intersection comprises an intersection selected from the group consisting of (i) an intersection in a parking lot that the equipped vehicle is at and (ii) an intersection of two roads, one of which the equipped vehicle is traveling along; wherein, responsive to determination that the other vehicle is approaching the intersection and may collide with the equipped vehicle, said control (i) generates an alert to the driver of the equipped vehicle and/or (ii) controls a braking system of the equipped vehicle to slow or stop the equipped vehicle to avoid collision with the other vehicle. 
Sabeti teaches a driver-side camera disposed at a driver side of a vehicle equipped with said vehicular safety system and a passenger-side camera disposed at a passenger side of the equipped vehicle ([0021] "sidewardly/rearwardly facing camera 14c, 14d at respective sides of the vehicle" with Fig. 1 showing a camera on the driver-side 14c and a camera on the passenger-side 14d); 
wherein said driver-side camera and said passenger-side camera have respective fields of view exterior the equipped vehicle ([0049] discusses the cameras detecting objects in the field of view of the one or more cameras), and wherein said driver-side camera captures image data and said passenger-side camera captures image data ([0021] “processor 18 that is operable to process image data captured by the cameras”);
a control disposed at the equipped vehicle ([0021] a control or electronic control unit or processor 18) and comprising a processor that processes image data captured by said driver-side camera and image data captured by said passenger-side camera ([0021] processor 18 that is operable to process image data captured by the cameras);
Newman teaches a system using at least one camera attached to vehicles to determine accidents within the environment of the vehicle but is silent with respect to the configuration of the at least one camera. Sabeti discloses a vehicular safety system processing image data captured by at least one camera selected from the group consisting of the driver-side camera and the passenger-side camera. It would have been obvious to one of ordinary skill in the art to provide Newman with Sabeti in order to substitute Sabeti's well-known camera configuration for the silent configuration disclosed in Newman. Said provision utilizes each respective teaching in a conventional manner such that no unexpected results are produced and no undue experimentation is required.
Newman modified by Sabeti does not explicitly teach voice information derived from a voice communication received from an occupant of the equipped vehicle regarding the accident and wherein said control receives a communication responsive to capture of image data by a plurality of cameras disposed at an intersection that the equipped vehicle is approaching, and wherein said control, responsive to the communication, determines if another vehicle is approaching the intersection and may collide with the equipped vehicle; wherein the intersection comprises an intersection selected from the group consisting of (i) an intersection in a parking lot that the equipped vehicle is at and (ii) an intersection of two roads, one of which the equipped vehicle is traveling along; wherein, responsive to determination that the other vehicle is approaching the intersection and may collide with the equipped vehicle, said control (i) generates an alert to the driver of the equipped vehicle and/or (ii) controls a braking system of the equipped vehicle to slow or stop the equipped vehicle to avoid collision with the other vehicle.
	Fink teaches voice information derived from a voice communication received from an occupant of the equipped vehicle regarding the accident (Col. 3 lines 25-48 discuss initiating transfer of audio data to an external device in response to a determination that an emergency call needs to be made where the determination can be made based on the audio data where Col. 5 lines 44-59 further describe the audio being recorded using a dash cam which gives examples of situations in which data would be including footage relating to car accidents where it is interpreted that a dashcam audio would include voice communication from occupants within the vehicle).
Newman modified by Sabeti teaches a system where data is recorded and sent to emergency services when an accident is detected in the environment of the vehicle. Fink teaches recording video and audio data and transmitting it to emergency services when an accident is detected. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of modified Newman and further modify it to include sending audio data of Fink as sending more data to emergency services would allow for emergency services to have more information regarding an accident allowing for emergency services to send appropriate resources to the scene of an accident.
Fink does not explicitly teach wherein said control receives a communication responsive to capture of image data by a plurality of cameras disposed at an intersection that the equipped vehicle is approaching, and wherein said control, responsive to the communication, determines if another vehicle is approaching the intersection and may collide with the equipped vehicle; wherein the intersection comprises an intersection selected from the group consisting of (i) an intersection in a parking lot that the equipped vehicle is at and (ii) an intersection of two roads, one of which the equipped vehicle is traveling along; wherein, responsive to determination that the other vehicle is approaching the intersection and may collide with the equipped vehicle, said control (i) generates an alert to the driver of the equipped vehicle and/or (ii) controls a braking system of the equipped vehicle to slow or stop the equipped vehicle to avoid collision with the other vehicle.
Rajakondala teaches wherein said control receives a communication responsive to capture of image data by a plurality of cameras disposed at an intersection that the equipped vehicle is approaching ([0018] "V2I systems may be equipped with additional sensors such as…cameras" [0020] the sensor-equipped node 20 may be provided in or on traffic signals  [0022] vehicles 112a and 112b equipped with safety nodes 114a and 114b and are moving toward traffic light), and wherein said control, responsive to the communication, determines if another vehicle is approaching the intersection and may collide with the equipped vehicle ([0024] the traffic light node 108 can provide each vehicle 112a, 112b with information as to movement by the other vehicle. The traffic light node 108 tracks the movement of both vehicles 112a, 112b and may broadcast a DSRC alert, for example, if the traffic light node 108 determines that the vehicle 112a is traveling so fast that it could run a red light at the intersection 104 and collide with the vehicle 112b); 
wherein the intersection comprises an intersection selected from the group consisting of (i) an intersection in a parking lot that the equipped vehicle is at ([0020] "The sensor-equipped node 20 may be provided as a stationary node, e.g., in or on traffic signals, signs, buildings, roadside installations, other infrastructure, etc" with infrastructure being interpreted to include parking lots) and (ii) an intersection of two roads, one of which the equipped vehicle is traveling along (Fig. 2); and 
wherein, responsive to determination that the other vehicle is approaching the intersection and may collide with the equipped vehicle ([0024] the traffic light node 108 can provide each vehicle 112a, 112b with information as to movement by the other vehicle. The traffic light node 108 tracks the movement of both vehicles 112a, 112b and may broadcast a DSRC alert, for example, if the traffic light node 108 determines that the vehicle 112a is traveling so fast that it could run a red light at the intersection 104 and collide with the vehicle 112b), said control (i) generates an alert to the driver of the equipped vehicle ([0022] "node 114a is capable of determining the trajectory of the vehicle 112b based on the messages broadcast by the traffic safety node 114b, the traffic safety node 114a of the vehicle 112a may alert the driver(s) of the vehicle(s) 112a and/or 112b, e.g., if the vehicles are approaching a possible collision.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle safety system of modified Newman and modify it with the vehicle communication of Rajakondala as it would have been obvious to include more image sensors at various points along the drive path to increase the effective field of view in which collisions can be detected.
Rajakondala does not teach and/or (ii) controls a braking system of the equipped vehicle to slow or stop the equipped vehicle to avoid collision with the other vehicle;
wherein said control, responsive to processing of image data captured by the at least one other camera, determines that an accident not involving the equipped vehicle has occurred within the field of view of the at least one other camera; and wherein said control communicates information pertaining to the determined accident to emergency personnel; and wherein the communicated information includes information derived from a voice communication received from an occupant of the equipped vehicle. 
Lefevre teaches (ii) controls a braking system of the equipped vehicle to slow or stop the equipped vehicle to avoid collision with the other vehicle [0055] "By way of example, if the probability of collision calculated for the first vehicle is high, but if the speed of said vehicle remains constant as it approaches the intersection, an advanced driver assistance system may actuate the brake pedal automatically in order to bring the vehicle to a halt, or to reduce its speed considerably").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle safety system of modified Newman and further modify it with the vehicle communication of Lefevre as it would have been obvious to include a braking system control once a potential collision was determined as it would create a safety redundancy in case the driver did not respond to a haptic alert.
	
Regarding claim 17, Newman teaches wherein the location information comprises GPS data ([0039] discusses storing and transmitting geo-location data obtained by the geo-locating system with [0029] stating “The geo locating system 240 is able to determine the location of the vehicle 110 based on a locating standard such as the Global Positioning System (GPS) or Galileo.”).

Regarding claim 18, Newman teaches wherein the communicated information includes image information derived from image data captured by the ([0039] “In addition, the record also contains the data from the sensors 150 that result in the determination of the hazard. This information is stored (455) in the storage 320 and is transmitted (460) to emergency service providers 130 using the real time communication channel 105” where the data from the sensors is interpreted as image data as [0020] describes the sensors as including cameras). 
However, Newman is silent with respect to the configuration of the at least one camera. Sabeti teaches a driver-side camera disposed at a driver side door of a vehicle equipped with said vehicular safety system ([0021] "sidewardly/rearwardly facing camera 14c, 14d at respective sides of the vehicle" with Fig. 1 showing a camera on the driver-side 14c and a camera on the passenger-side 14d); 
Newman teaches a system using at least one camera attached to vehicles to determine accidents within the environment of the vehicle but is silent with respect to the configuration of the at least one camera. Sabeti discloses a vehicular safety system processing image data captured by at least one camera selected from the group consisting of the driver-side camera and the passenger-side camera. It would have been obvious to one of ordinary skill in the art to provide Newman with Sabeti in order to substitute Sabeti's well-known camera configuration for the silent configuration disclosed in Newman. Said provision utilizes each respective teaching in a conventional manner such that no unexpected results are produced and no undue experimentation is required.

Regarding claim 19, modified Newman teaches a vehicle safety system as discussed above. It does not explicitly teach wherein, responsive to determination that the other vehicle is approaching the intersection and may collide with the equipped vehicle, said control generates an alert to the driver of the equipped vehicle.
Rajakondala teaches wherein, responsive to determination that the other vehicle is approaching the intersection and may collide with the equipped vehicle, said control generates an alert to the driver of the equipped vehicle ([0022] "node 114a is capable of determining the trajectory of the vehicle 112b based on the messages broadcast by the traffic safety node 114b, the traffic safety node 114a of the vehicle 112a may alert the driver(s) of the vehicle(s) 112a and/or 112b, e.g., if the vehicles are approaching a possible collision.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle safety system of modified Newman and modify it with the vehicle communication of Rajakondala as it would have been obvious to include more image sensors at various points along the drive path to increase the effective field of view in which collisions can be detected.

Regarding claim 20, modified Newman teaches a vehicle safety system as discussed above. It does not explicitly teach wherein, responsive to determination that the other vehicle is approaching the intersection and may collide with the equipped vehicle, said control controls a braking system of the equipped vehicle to slow or stop the equipped vehicle to avoid collision with the other vehicle.
Lefevre teaches wherein, responsive to determination that the other vehicle is approaching the intersection and may collide with the equipped vehicle, said control controls a braking system of the equipped vehicle to slow or stop the equipped vehicle to avoid collision with the other vehicle ([0050]-[0055] discussing an example embodiment where the vehicle is approaching an intersection with [0055] "By way of example, if the probability of collision calculated for the first vehicle is high, but if the speed of said vehicle remains constant as it approaches the intersection, an advanced driver assistance system may actuate the brake pedal automatically in order to bring the vehicle to a halt, or to reduce its speed considerably").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vehicle safety system of modified Newman and further modify it with the vehicle communication of Lefevre as it would have been obvious to include a braking system control once a potential collision was determined as it would create a safety redundancy in case the driver did not respond to a haptic alert.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664